UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-4526 Name of Registrant: VANGUARD QUANTITATIVE FUNDS Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30th Date of reporting period: June 30, 2012 Item 1: Schedule of Investments Vanguard Growth and Income Fund Schedule of Investments As of June 30, 2012 Market Value Shares ($000) Common Stocks (97.9%) 1 Consumer Discretionary (11.7%) Home Depot Inc. 724,432 38,388 Comcast Corp. Class A 1,039,116 33,221 McDonald's Corp. 314,234 27,819 Wyndham Worldwide Corp. 523,694 27,620 * priceline.com Inc. 36,143 24,018 * O'Reilly Automotive Inc. 251,400 21,060 TJX Cos. Inc. 472,020 20,264 News Corp. Class A 849,056 18,925 Viacom Inc. Class B 381,810 17,953 * DIRECTV Class A 332,257 16,221 Gap Inc. 590,216 16,148 * Amazon.com Inc. 61,630 14,073 Macy's Inc. 381,459 13,103 Time Warner Inc. 332,745 12,811 Lowe's Cos. Inc. 430,800 12,252 Time Warner Cable Inc. 144,300 11,847 Expedia Inc. 222,640 10,702 Target Corp. 177,050 10,303 CBS Corp. Class B 314,140 10,298 * AutoZone Inc. 24,500 8,996 Wynn Resorts Ltd. 84,077 8,720 Harley-Davidson Inc. 172,800 7,902 Newell Rubbermaid Inc. 414,200 7,514 Ford Motor Co. 663,600 6,364 Walt Disney Co. 125,710 6,097 * Big Lots Inc. 132,968 5,424 Limited Brands Inc. 127,400 5,418 Washington Post Co. Class B 13,974 5,224 Genuine Parts Co. 86,566 5,216 Coach Inc. 88,210 5,159 Gannett Co. Inc. 312,754 4,607 Yum! Brands Inc. 71,000 4,574 Starbucks Corp. 84,017 4,480 McGraw-Hill Cos. Inc. 98,377 4,427 Cablevision Systems Corp. Class A 322,024 4,280 * Chipotle Mexican Grill Inc. Class A 8,650 3,287 Nordstrom Inc. 57,100 2,837 NIKE Inc. Class B 30,810 2,704 * Bed Bath & Beyond Inc. 37,500 2,317 * Discovery Communications Inc. 45,000 2,254 * Dollar Tree Inc. 38,200 2,055 Ralph Lauren Corp. Class A 13,300 1,863 Ross Stores Inc. 26,340 1,645 * AutoNation Inc. 44,140 1,557 Kohl's Corp. 31,172 1,418 International Game Technology 84,400 1,329 Family Dollar Stores Inc. 18,876 1,255 Marriott International Inc. Class A 30,000 1,176 Starwood Hotels & Resorts Worldwide Inc. 22,000 1,167 H&R Block Inc. 62,100 992 Hasbro Inc. 22,807 772 * Orbitz Worldwide Inc. 181,014 661 Omnicom Group Inc. 12,800 622 * TripAdvisor Inc. 13,900 621 Domino's Pizza Inc. 17,900 553 GNC Holdings Inc. Class A 13,800 541 Six Flags Entertainment Corp. 9,400 509 * Fifth & Pacific Cos. Inc. 44,673 479 Harman International Industries Inc. 11,200 444 * PulteGroup Inc. 37,500 401 Staples Inc. 27,700 361 * Live Nation Entertainment Inc. 37,600 345 Movado Group Inc. 13,300 333 * Coinstar Inc. 4,600 316 * WABCO Holdings Inc. 5,596 296 * Biglari Holdings Inc. 716 277 * Charter Communications Inc. Class A 3,600 255 * NVR Inc. 300 255 * Netflix Inc. 3,200 219 * Sears Holdings Corp. 3,466 207 Abercrombie & Fitch Co. 5,300 181 Autoliv Inc. 3,300 180 Weight Watchers International Inc. 3,400 175 Interpublic Group of Cos. Inc. 15,960 173 Best Buy Co. Inc. 8,100 170 Churchill Downs Inc. 2,800 165 * Delphi Automotive plc 6,300 161 * Liberty Global Inc. 3,000 143 Ameristar Casinos Inc. 7,800 139 Carnival Corp. 3,200 110 * Discovery Communications Inc. Class A 1,950 105 * LodgeNet Interactive Corp. 75,900 99 * Beazer Homes USA Inc. 27,893 91 * Sally Beauty Holdings Inc. 3,500 90 * Carmike Cinemas Inc. 5,500 81 Lear Corp. 2,100 79 Nutrisystem Inc. 5,300 61 * rue21 inc 2,400 61 Standard Motor Products Inc. 3,433 48 Ethan Allen Interiors Inc. 2,200 44 Benihana Inc. Class A 2,700 43 DeVry Inc. 1,319 41 * Cumulus Media Inc. Class A 13,305 40 Blyth Inc. 1,076 37 * New York & Co. Inc. 9,565 33 * Perry Ellis International Inc. 1,500 31 * Overstock.com Inc. 4,200 29 Ambassadors Group Inc. 5,104 28 Dunkin' Brands Group Inc. 651 22 * Isle of Capri Casinos Inc. 3,462 21 * Exide Technologies 5,600 19 * American Apparel Inc. 21,797 19 * Build-A-Bear Workshop Inc. 3,780 18 * Pacific Sunwear of California Inc. 7,700 14 * VOXX International Corp. Class A 1,347 13 Universal Technical Institute Inc. 889 12 AH Belo Corp. Class A 2,937 12 * School Specialty Inc. 3,100 10 * Lee Enterprises Inc. 6,100 10 * Denny's Corp. 2,210 10 * Education Management Corp. 1,300 9 * Valuevision Media Inc. Class A 4,200 9 * Furniture Brands International Inc. 6,000 7 * Gordmans Stores Inc. 359 6 * Coldwater Creek Inc. 9,700 5 * Reading International Inc. Class A 800 4 * Meritage Homes Corp. 100 3 * Casual Male Retail Group Inc. 800 3 Wolverine World Wide Inc. 70 3 * MTR Gaming Group Inc. 500 2 Flexsteel Industries Inc. 100 2 * Vitacost.com Inc. 317 2 * Summer Infant Inc. 500 2 Fred's Inc. Class A 100 2 Tilly's Inc. Class A 3 — Consumer Staples (10.7%) Philip Morris International Inc. 868,459 75,782 Procter & Gamble Co. 1,003,560 61,468 Coca-Cola Co. 565,817 44,241 Altria Group Inc. 827,348 28,585 PepsiCo Inc. 394,851 27,900 Kraft Foods Inc. 635,410 24,540 Wal-Mart Stores Inc. 278,519 19,418 Costco Wholesale Corp. 189,170 17,971 CVS Caremark Corp. 315,040 14,722 Walgreen Co. 461,797 13,660 Kimberly-Clark Corp. 163,031 13,657 Kroger Co. 588,477 13,647 Whole Foods Market Inc. 118,640 11,309 Lorillard Inc. 80,121 10,572 * Constellation Brands Inc. Class A 317,200 8,583 * Dean Foods Co. 499,800 8,512 Reynolds American Inc. 165,142 7,410 Dr Pepper Snapple Group Inc. 158,001 6,913 Safeway Inc. 317,481 5,762 Colgate-Palmolive Co. 51,565 5,368 Beam Inc. 58,700 3,668 Archer-Daniels-Midland Co. 121,000 3,572 Sysco Corp. 102,599 3,058 Mead Johnson Nutrition Co. 32,455 2,613 Estee Lauder Cos. Inc. Class A 43,170 2,336 Tyson Foods Inc. Class A 115,879 2,182 General Mills Inc. 47,350 1,825 Avon Products Inc. 103,900 1,684 * Monster Beverage Corp. 17,000 1,210 Hershey Co. 16,300 1,174 ^ SUPERVALU Inc. 211,000 1,093 Clorox Co. 14,940 1,083 ConAgra Foods Inc. 29,783 772 Campbell Soup Co. 19,700 658 Coca-Cola Enterprises Inc. 22,400 628 Molson Coors Brewing Co. Class B 5,900 245 Brown-Forman Corp. Class B 2,200 213 * Susser Holdings Corp. 2,900 108 * Cott Corp. 13,094 108 * Fresh Market Inc. 2,000 107 HJ Heinz Co. 1,590 86 Hormel Foods Corp. 2,154 66 * Energizer Holdings Inc. 700 53 * Smart Balance Inc. 5,057 47 * Post Holdings Inc. 1,499 46 Fresh Del Monte Produce Inc. 885 21 * USANA Health Sciences Inc. 404 17 Nu Skin Enterprises Inc. Class A 100 5 Harris Teeter Supermarkets Inc. 100 4 * Rite Aid Corp. 2,600 4 * Spectrum Brands Holdings Inc. 100 3 * Harbinger Group Inc. 299 2 Energy (10.0%) Exxon Mobil Corp. 1,571,414 134,466 Chevron Corp. 711,542 75,068 ConocoPhillips 734,294 41,032 Occidental Petroleum Corp. 356,195 30,551 Marathon Petroleum Corp. 468,800 21,058 Schlumberger Ltd. 267,519 17,365 Anadarko Petroleum Corp. 206,482 13,669 National Oilwell Varco Inc. 206,824 13,328 * Phillips 66 299,599 9,959 EOG Resources Inc. 108,300 9,759 Marathon Oil Corp. 349,600 8,939 Spectra Energy Corp. 297,140 8,635 Williams Cos. Inc. 263,000 7,580 Devon Energy Corp. 115,091 6,674 Halliburton Co. 77,593 2,203 * Tesoro Corp. 86,750 2,165 Pioneer Natural Resources Co. 19,196 1,693 Hess Corp. 37,908 1,647 Peabody Energy Corp. 66,450 1,629 Noble Energy Inc. 18,512 1,570 Apache Corp. 15,800 1,389 * WPX Energy Inc. 81,799 1,323 * Nabors Industries Ltd. 76,400 1,100 Murphy Oil Corp. 21,600 1,086 Baker Hughes Inc. 18,281 751 Diamond Offshore Drilling Inc. 7,700 455 *,^ ATP Oil & Gas Corp. 84,603 286 Sunoco Inc. 4,800 228 Core Laboratories NV 1,800 209 * SemGroup Corp. Class A 6,499 208 * Ocean Rig UDW Inc. 13,100 177 SandRidge Mississippian Trust II 8,400 159 * Cheniere Energy Inc. 9,400 139 * Rentech Inc. 65,700 135 * Hercules Offshore Inc. 28,600 101 * Harvest Natural Resources Inc. 11,600 99 W&T Offshore Inc. 5,100 78 * Lone Pine Resources Inc. 26,900 74 * ZaZa Energy Corp. 10,400 47 * Matador Resources Co. 4,274 46 * Willbros Group Inc. 6,800 44 Teekay Tankers Ltd. Class A 4,500 21 * Amyris Inc. 4,182 19 Targa Resources Corp. 400 17 * Cloud Peak Energy Inc. 932 16 * Denbury Resources Inc. 918 14 * Kosmos Energy Ltd. 1,200 13 Forum Energy Technologies Inc. 602 12 * Swift Energy Co. 400 7 * Patriot Coal Corp. 5,100 6 DHT Holdings Inc. 9,763 6 Halcon Resources Corp. 432 4 * TGC Industries Inc. 400 4 * Hyperdynamics Corp. 4,300 4 * Energy Partners Ltd. 200 3 Crosstex Energy Inc. 218 3 Midstates Petroleum Co. Inc. 233 2 * Houston American Energy Corp. 1,404 2 * GasLog Ltd. 101 1 * Syntroleum Corp. 1,500 1 Exchange-Traded Fund (0.2%) SPDR S&P rust 54,100 7,372 Financials (15.2%) Wells Fargo & Co. 1,946,100 65,078 JPMorgan Chase & Co. 1,417,701 50,654 US Bancorp 997,741 32,087 American Express Co. 524,037 30,504 * Berkshire Hathaway Inc. Class B 289,555 24,129 Simon Property Group Inc. 152,300 23,707 Bank of America Corp. 2,373,800 19,418 * American International Group Inc. 548,690 17,607 Marsh & McLennan Cos. Inc. 527,825 17,012 Citigroup Inc. 619,900 16,991 Discover Financial Services 487,300 16,851 Goldman Sachs Group Inc. 166,000 15,913 Torchmark Corp. 311,100 15,726 Public Storage 107,569 15,534 CME Group Inc. 57,738 15,480 American Tower Corporation 197,955 13,839 Equity Residential 204,639 12,761 Franklin Resources Inc. 107,450 11,926 Capital One Financial Corp. 216,634 11,841 T. Rowe Price Group Inc. 183,766 11,570 Fifth Third Bancorp 859,100 11,512 ACE Ltd. 150,527 11,159 Assurant Inc. 291,533 10,157 HCP Inc. 221,345 9,772 Allstate Corp. 250,100 8,776 Invesco Ltd. 364,630 8,241 Legg Mason Inc. 308,289 8,130 NASDAQ OMX Group Inc. 313,722 7,112 SLM Corp. 404,000 6,347 Chubb Corp. 87,116 6,344 Prologis Inc. 189,600 6,300 Federated Investors Inc. Class B 282,462 6,172 BB&T Corp. 196,600 6,065 Ameriprise Financial Inc. 115,784 6,051 Kimco Realty Corp. 305,020 5,805 State Street Corp. 121,500 5,424 Travelers Cos. Inc. 73,716 4,706 PNC Financial Services Group Inc. 60,606 3,704 Moody's Corp. 91,150 3,332 Plum Creek Timber Co. Inc. 78,386 3,112 Equity Lifestyle Properties Inc. 45,100 3,111 M&T Bank Corp. 36,689 3,029 Northern Trust Corp. 65,700 3,023 Aon plc 64,100 2,999 SunTrust Banks Inc. 121,550 2,945 Unum Group 153,145 2,930 BlackRock Inc. 17,000 2,887 Bank of New York Mellon Corp. 112,100 2,461 Hudson City Bancorp Inc. 385,484 2,456 Apartment Investment & Management Co. Class A 90,756 2,453 Weyerhaeuser Co. 107,258 2,398 KeyCorp 268,900 2,081 People's United Financial Inc. 178,492 2,072 Loews Corp. 48,644 1,990 Erie Indemnity Co. Class A 25,871 1,853 Granite Real Estate Inc. 52,902 1,794 Ventas Inc. 28,000 1,767 Leucadia National Corp. 65,087 1,384 Morgan Stanley 90,700 1,323 Principal Financial Group Inc. 50,100 1,314 Host Hotels & Resorts Inc. 81,700 1,292 Prudential Financial Inc. 25,300 1,225 Aflac Inc. 25,429 1,083 Vornado Realty Trust 12,300 1,033 AvalonBay Communities Inc. 6,911 978 Newcastle Investment Corp. 97,900 656 Huntington Bancshares Inc. 96,500 618 Symetra Financial Corp. 38,684 488 * E*TRADE Financial Corp. 48,100 387 CNO Financial Group Inc. 42,762 334 * First Industrial Realty Trust Inc. 25,900 327 * NewStar Financial Inc. 23,800 308 Starwood Property Trust Inc. 13,700 292 RLI Corp. 3,400 232 * IntercontinentalExchange Inc. 1,380 188 RLJ Lodging Trust 10,350 188 Hartford Financial Services Group Inc. 10,021 177 Reinsurance Group of America Inc. Class A 3,000 160 White Mountains Insurance Group Ltd. 300 157 American Assets Trust Inc. 6,300 153 * eHealth Inc. 8,950 144 * Central Pacific Financial Corp. 9,336 132 Taubman Centers Inc. 1,700 131 Cash America International Inc. 2,800 123 NYSE Euronext 4,700 120 Boston Properties Inc. 1,000 108 Charles Schwab Corp. 6,800 88 * Netspend Holdings Inc. 9,467 87 Getty Realty Corp. 4,300 82 ProAssurance Corp. 900 80 * Strategic Hotels & Resorts Inc. 11,800 76 Aspen Insurance Holdings Ltd. 2,400 69 * Alleghany Corp. 200 68 * Sunstone Hotel Investors Inc. 5,600 62 United Fire Group Inc. 2,419 52 Retail Properties of America Inc. 5,300 52 Dynex Capital Inc. 4,900 51 FBL Financial Group Inc. Class A 1,800 50 * Citizens Republic Bancorp Inc. 2,869 49 Primerica Inc. 1,700 45 * Popular Inc. 2,117 35 Selective Insurance Group Inc. 2,000 35 Everest Re Group Ltd. 315 33 Saul Centers Inc. 737 32 Old National Bancorp 2,600 31 Parkway Properties Inc. 2,579 29 First Financial Bankshares Inc. 700 24 AG Mortgage Investment Trust Inc. 1,000 21 Terreno Realty Corp. 1,400 21 Fulton Financial Corp. 1,977 20 * Southwest Bancorp Inc. 2,039 19 Progressive Corp. 900 19 * United Community Banks Inc. 1,836 16 STAG Industrial Inc. 1,047 15 Old Republic International Corp. 1,800 15 Willis Group Holdings plc 400 15 Regions Financial Corp. 2,100 14 * Sterling Financial Corp. 600 11 Apollo Commercial Real Estate Finance Inc. 700 11 * First BanCorp 2,800 11 Retail Opportunity Investments Corp. 900 11 * Hilltop Holdings Inc. 1,000 10 * Ezcorp Inc. Class A 400 9 Winthrop Realty Trust 700 8 * Phoenix Cos. Inc. 4,524 8 * Virtus Investment Partners Inc. 100 8 Health Care REIT Inc. 125 7 Park National Corp. 100 7 * Howard Hughes Corp. 100 6 Provident New York Bancorp 800 6 Fidus Investment Corp. 400 6 * Genworth Financial Inc. Class A 1,070 6 * FBR & Co. 2,060 6 Equity One Inc. 251 5 Western Asset Mortgage Capital Corp. 219 4 Whitestone REIT Class B 300 4 * Imperial Holdings Inc. 1,000 4 American Realty Capital Trust Inc. 300 3 MarketAxess Holdings Inc. 115 3 Heritage Financial Group Inc. 209 3 * Preferred Bank 196 3 * Virginia Commerce Bancorp Inc. 300 3 NGP Capital Resources Co. 300 2 Medley Capital Corp. 170 2 Ares Commercial Real Estate Corp. 100 2 Encore Bancshares Inc. 84 2 Horizon Technology Finance Corp. 100 2 Thomas Properties Group Inc. 300 2 Golub Capital BDC Inc. 100 1 SI Financial Group Inc. 100 1 Kaiser Federal Financial Group Inc. 76 1 * MetroCorp Bancshares Inc. 100 1 CreXus Investment Corp. 100 1 Orrstown Financial Services Inc. 100 1 Health Care (11.6%) Pfizer Inc. 3,701,979 85,146 Johnson & Johnson 879,796 59,439 Merck & Co. Inc. 1,396,766 58,315 Bristol-Myers Squibb Co. 864,604 31,083 Abbott Laboratories 469,226 30,251 Eli Lilly & Co. 677,051 29,052 UnitedHealth Group Inc. 484,398 28,337 WellPoint Inc. 236,812 15,106 Cardinal Health Inc. 350,810 14,734 McKesson Corp. 155,972 14,622 Amgen Inc. 175,721 12,835 Baxter International Inc. 235,868 12,536 Aetna Inc. 255,620 9,910 Covidien plc 140,100 7,495 Humana Inc. 84,816 6,568 * Biogen Idec Inc. 44,649 6,446 AmerisourceBergen Corp. Class A 161,310 6,348 * Celgene Corp. 90,560 5,810 * DaVita Inc. 53,800 5,284 * Forest Laboratories Inc. 147,767 5,170 Medtronic Inc. 105,853 4,100 Becton Dickinson and Co. 54,002 4,037 * Tenet Healthcare Corp. 764,185 4,004 Stryker Corp. 59,793 3,295 * Alexion Pharmaceuticals Inc. 28,900 2,870 Allergan Inc. 30,500 2,823 Thermo Fisher Scientific Inc. 40,800 2,118 * Life Technologies Corp. 43,591 1,961 PerkinElmer Inc. 71,580 1,847 * Intuitive Surgical Inc. 2,822 1,563 Agilent Technologies Inc. 38,600 1,515 Zimmer Holdings Inc. 19,600 1,261 * Watson Pharmaceuticals Inc. 10,998 814 * XenoPort Inc. 132,982 803 * Illumina Inc. 18,200 735 CR Bard Inc. 6,500 698 * CareFusion Corp. 26,590 683 * Theravance Inc. 27,700 615 * Questcor Pharmaceuticals Inc. 11,400 607 HCA Holdings Inc. 16,402 499 St. Jude Medical Inc. 11,200 447 * Allscripts Healthcare Solutions Inc. 38,800 424 * Hospira Inc. 11,500 402 * MedAssets Inc. 29,200 393 * Orexigen Therapeutics Inc. 70,500 391 * Medivation Inc. 4,200 384 Patterson Cos. Inc. 9,700 334 * Emergent Biosolutions Inc. 19,575 297 * Furiex Pharmaceuticals Inc. 12,200 256 * Sequenom Inc. 61,729 251 * Pain Therapeutics Inc. 41,997 197 * HealthSouth Corp. 7,000 163 * Allos Therapeutics Inc. 83,100 149 * AngioDynamics Inc. 9,700 117 * Keryx Biopharmaceuticals Inc. 62,806 113 * ArthroCare Corp. 3,600 105 Invacare Corp. 6,800 105 * AMAG Pharmaceuticals Inc. 6,100 94 * LCA-Vision Inc. 20,697 89 Hill-Rom Holdings Inc. 2,100 65 * Array BioPharma Inc. 17,800 62 * Masimo Corp. 2,587 58 * Cambrex Corp. 4,600 43 * Idenix Pharmaceuticals Inc. 4,144 43 * Pharmacyclics Inc. 700 38 *,^ KV Pharmaceutical Co. Class A 53,246 29 * Nanosphere Inc. 12,800 28 * Alnylam Pharmaceuticals Inc. 2,300 27 * TranS1 Inc. 10,180 25 * Neurocrine Biosciences Inc. 3,098 25 * Myriad Genetics Inc. 900 21 * Amicus Therapeutics Inc. 3,533 19 * Discovery Laboratories Inc. 7,897 18 * Nymox Pharmaceutical Corp. 2,800 18 * Luminex Corp. 700 17 * SIGA Technologies Inc. 5,900 17 Omnicare Inc. 500 16 * PharMerica Corp. 1,400 15 * PhotoMedex Inc. 1,000 12 * Biosante Pharmaceuticals Inc. 4,189 11 * Enzon Pharmaceuticals Inc. 1,520 10 * Pozen Inc. 1,600 10 * Endocyte Inc. 1,000 8 * Aegerion Pharmaceuticals Inc. 500 7 * Health Net Inc. 300 7 Acadia Healthcare Co. Inc. 380 7 * Cell Therapeutics Inc. 9,800 6 * GTx Inc. 1,509 5 * Repligen Corp. 1,200 5 * Horizon Pharma Inc. 699 5 * MModal Inc. 371 5 Spectrum Pharmaceuticals Inc. 300 5 * Biolase Inc. 2,339 5 * Pacific Biosciences of California Inc. 2,000 4 * Pacira Pharmaceuticals Inc. 265 4 * Myrexis Inc. 1,550 4 * Agenus Inc. 760 4 * Trius Therapeutics Inc. 608 4 * Anthera Pharmaceuticals Inc. 5,000 3 * Fluidigm Corp. 200 3 * ImmunoCellular Therapeutics Ltd. 800 3 * Ironwood Pharmaceuticals Inc. Class A 203 3 * Anika Therapeutics Inc. 200 3 * Omeros Corp. 212 2 Integramed America Inc. 149 2 * NPS Pharmaceuticals Inc. 215 2 * Universal American Corp. 170 2 * Ventrus Biosciences Inc. 400 2 * Alimera Sciences Inc. 400 1 Tornier NV 49 1 Unilife Corp. 100 — Industrials (10.7%) General Electric Co. 4,318,200 89,991 United Parcel Service Inc. Class B 336,545 26,506 Union Pacific Corp. 219,635 26,205 General Dynamics Corp. 360,675 23,790 Northrop Grumman Corp. 342,406 21,842 Lockheed Martin Corp. 250,074 21,776 Tyco International Ltd. 381,580 20,167 Raytheon Co. 344,631 19,503 Norfolk Southern Corp. 267,502 19,199 Caterpillar Inc. 214,821 18,240 United Technologies Corp. 208,400 15,740 Cummins Inc. 141,167 13,680 CSX Corp. 501,433 11,212 Precision Castparts Corp. 64,037 10,533 L-3 Communications Holdings Inc. 140,585 10,405 Boeing Co. 137,673 10,229 Parker Hannifin Corp. 116,720 8,973 Textron Inc. 306,900 7,633 WW Grainger Inc. 39,859 7,623 Equifax Inc. 160,122 7,462 Emerson Electric Co. 117,652 5,480 Republic Services Inc. Class A 197,800 5,234 Southwest Airlines Co. 553,500 5,103 Honeywell International Inc. 86,600 4,836 Snap-on Inc. 57,222 3,562 Goodrich Corp. 24,200 3,071 Covanta Holding Corp. 173,400 2,974 Xylem Inc. 104,600 2,633 Cintas Corp. 67,600 2,610 Rockwell Automation Inc. 37,654 2,487 Ingersoll-Rand plc 54,200 2,286 Cooper Industries plc 31,775 2,166 Illinois Tool Works Inc. 36,650 1,938 * Sensata Technologies Holding NV 70,208 1,880 * Verisk Analytics Inc. Class A 37,700 1,857 3M Co. 18,480 1,656 Masco Corp. 107,300 1,488 * Nielsen Holdings NV 22,593 592 Robert Half International Inc. 15,900 454 Ryder System Inc. 11,500 414 Pitney Bowes Inc. 22,300 334 * Esterline Technologies Corp. 4,500 281 * EnerNOC Inc. 38,100 276 * Rexnord Corp. 13,100 263 Flowserve Corp. 2,200 252 * FuelCell Energy Inc. 237,300 240 * DigitalGlobe Inc. 15,589 236 * Swift Transportation Co. 25,000 236 AAR Corp. 16,900 228 Fastenal Co. 5,100 206 * Teledyne Technologies Inc. 2,800 173 * ACCO Brands Corp. 16,600 172 * AerCap Holdings NV 15,200 171 Actuant Corp. Class A 6,200 168 Towers Watson & Co. Class A 2,500 150 Expeditors International of Washington Inc. 3,628 141 * GeoEye Inc. 8,500 132 Albany International Corp. 6,500 122 American Science & Engineering Inc. 1,945 110 * Babcock & Wilcox Co. 3,300 81 Quad/Graphics Inc. 5,400 78 Dun & Bradstreet Corp. 1,000 71 US Ecology Inc. 3,200 57 * Huntington Ingalls Industries Inc. 1,367 55 Rockwell Collins Inc. 1,111 55 * Fuel Tech Inc. 10,857 53 Mueller Industries Inc. 1,200 51 * Federal Signal Corp. 8,000 47 * Nortek Inc. 860 43 * Shaw Group Inc. 1,400 38 Safe Bulkers Inc. 5,400 33 Avery Dennison Corp. 1,200 33 Portfolio Recovery Associates Inc. 348 32 Tennant Co. 755 30 Iron Mountain Inc. 799 26 * Odyssey Marine Exploration Inc. 7,006 26 * Pendrell Corp. 21,500 24 Kaman Corp. 735 23 * Alaska Air Group Inc. 600 22 Star Bulk Carriers Corp. 27,146 20 * Air Lease Corp. 984 19 Aceto Corp. 2,084 19 * American Reprographics Co. 3,710 19 John Bean Technologies Corp. 1,338 18 Costamare Inc. 1,300 18 * Dycom Industries Inc. 900 17 Corporate Executive Board Co. 391 16 Copa Holdings SA Class A 174 14 * CRA International Inc. 900 13 * Xerium Technologies Inc. 4,427 13 PACCAR Inc. 314 12 * KEYW Holding Corp. 1,136 11 * Edgen Group Inc. 1,435 11 * Pacer International Inc. 1,949 11 Waste Connections Inc. 343 10 Harsco Corp. 500 10 Fluor Corp. 200 10 * NCI Building Systems Inc. 900 10 Spirit Airlines Inc. 475 9 * Old Dominion Freight Line Inc. 200 9 * Quality Distribution Inc. 600 7 * Thermon Group Holdings Inc. 300 6 * Encore Capital Group Inc. 177 5 Acuity Brands Inc. 100 5 Woodward Inc. 122 5 * EnPro Industries Inc. 104 4 * Roadrunner Transportation Systems Inc. 200 3 LB Foster Co. Class A 116 3 * CPI Aerostructures Inc. 300 3 * RPX Corp. 224 3 * Proto Labs Inc. 100 3 * Tecumseh Products Co. Class A 568 3 * Navistar International Corp. 100 3 Acorn Energy Inc. 300 3 Ceco Environmental Corp. 300 2 * Zipcar Inc. 200 2 * AECOM Technology Corp. 100 2 * Eagle Bulk Shipping Inc. 400 1 Information Technology (19.3%) * Apple Inc. 327,563 191,297 International Business Machines Corp. 448,576 87,733 Microsoft Corp. 2,693,474 82,393 Intel Corp. 1,642,575 43,775 QUALCOMM Inc. 767,806 42,751 * Google Inc. Class A 66,409 38,522 Cisco Systems Inc. 2,141,397 36,768 Oracle Corp. 1,068,025 31,720 Visa Inc. Class A 232,986 28,804 Mastercard Inc. Class A 63,239 27,200 Accenture plc Class A 309,677 18,608 Motorola Solutions Inc. 299,918 14,429 KLA-Tencor Corp. 201,905 9,944 * Symantec Corp. 669,400 9,780 Intuit Inc. 153,500 9,110 * eBay Inc. 216,066 9,077 * EMC Corp. 348,500 8,932 * Western Digital Corp. 276,700 8,434 Total System Services Inc. 352,344 8,432 * VeriSign Inc. 163,700 7,132 Applied Materials Inc. 614,569 7,043 Jabil Circuit Inc. 315,100 6,406 * LSI Corp. 974,137 6,205 Hewlett-Packard Co. 304,800 6,130 Marvell Technology Group Ltd. 375,100 4,231 CA Inc. 154,700 4,191 * Citrix Systems Inc. 45,700 3,836 * Advanced Micro Devices Inc. 593,000 3,398 Texas Instruments Inc. 112,102 3,216 * Juniper Networks Inc. 191,500 3,123 * Zebra Technologies Corp. 77,381 2,659 * BMC Software Inc. 60,200 2,569 Analog Devices Inc. 66,284 2,497 Fidelity National Information Services Inc. 63,680 2,170 * Red Hat Inc. 38,000 2,146 * Autodesk Inc. 51,100 1,788 Harris Corp. 41,393 1,732 * Fiserv Inc. 23,900 1,726 Seagate Technology plc 68,400 1,692 * Quest Software Inc. 60,200 1,677 * NetApp Inc. 50,700 1,613 * Teradata Corp. 18,800 1,354 * F5 Networks Inc. 13,213 1,315 Paychex Inc. 37,300 1,172 * NVIDIA Corp. 82,300 1,137 Xerox Corp. 131,600 1,036 * SanDisk Corp. 27,800 1,014 * Dell Inc. 71,816 899 * Cognizant Technology Solutions Corp. Class A 14,816 889 Tessera Technologies Inc. 56,982 876 Linear Technology Corp. 27,101 849 * AOL Inc. 29,600 831 * CACI International Inc. Class A 10,900 600 * Vocus Inc. 30,900 575 Avago Technologies Ltd. 15,800 567 Microchip Technology Inc. 16,178 535 * Mentor Graphics Corp. 25,912 389 IAC/InterActiveCorp 8,300 378 *,^ VistaPrint NV 11,700 378 Molex Inc. 15,100 361 * Acxiom Corp. 23,257 351 * Micron Technology Inc. 53,700 339 * Ixia 27,896 335 * Silicon Image Inc. 77,700 322 * CoreLogic Inc. 17,100 313 * Dolby Laboratories Inc. Class A 5,800 240 * Agilysys Inc. 21,400 186 InterDigital Inc. 6,200 183 * Riverbed Technology Inc. 10,700 173 * NCR Corp. 7,500 170 * Zynga Inc. Class A 31,300 170 * Brocade Communications Systems Inc. 31,200 154 Loral Space & Communications Inc. 2,200 148 *,^ Logitech International SA 9,700 104 * ShoreTel Inc. 21,900 96 * Ancestry.com Inc. 3,400 94 FLIR Systems Inc. 4,767 93 SAIC Inc. 7,651 93 * ExlService Holdings Inc. 3,300 81 * Demand Media Inc. 6,300 71 * Kulicke & Soffa Industries Inc. 7,500 67 * Maxwell Technologies Inc. 9,300 61 * Netscout Systems Inc. 2,620 57 * Freescale Semiconductor Ltd. 5,200 53 Black Box Corp. 1,800 52 * Mattson Technology Inc. 22,000 39 * Anaren Inc. 1,887 37 * MIPS Technologies Inc. Class A 5,544 37 Western Union Co. 1,900 32 FleetCor Technologies Inc. 885 31 Xyratex Ltd. 2,700 31 * SS&C Technologies Holdings Inc. 1,200 30 * Comverse Technology Inc. 5,029 29 * Yahoo! Inc. 1,800 28 * Arrow Electronics Inc. 700 23 * IntraLinks Holdings Inc. 5,100 22 * WebMD Health Corp. 953 20 * TNS Inc. 851 15 * UTStarcom Holdings Corp. 11,400 14 * SunPower Corp. Class A 2,800 13 * Ariba Inc. 300 13 * TeleCommunication Systems Inc. Class A 10,606 13 * Powerwave Technologies Inc. 17,118 12 * Aspen Technology Inc. 516 12 * MoneyGram International Inc. 800 12 Automatic Data Processing Inc. 200 11 Vantiv Inc. Class A 400 9 * Imation Corp. 1,494 9 * Integrated Device Technology Inc. 1,500 8 Sapient Corp. 800 8 EasyLink Services International Corp. Class A 1,100 8 THQ Inc. 12,630 8 * STEC Inc. 900 7 Corning Inc. 478 6 Dice Holdings Inc. 617 6 AuthenTec Inc. 1,200 5 Digimarc Corp. 200 5 * QuinStreet Inc. 483 4 * Global Cash Access Holdings Inc. 525 4 Unisys Corp. 151 3 * Seachange International Inc. 358 3 Neonode Inc. 400 2 * Demandware Inc. 100 2 * Perficient Inc. 200 2 * ExactTarget Inc. 100 2 Telular Corp. 222 2 * Symmetricom Inc. 338 2 * Amtech Systems Inc. 500 2 * Smith Micro Software Inc. 969 2 * Dynamics Research Corp. 300 2 * Actuate Corp. 217 2 * FriendFinder Networks Inc. 1,250 1 * Monster Worldwide Inc. 100 1 Rimage Corp. 100 1 * Network Equipment Technologies Inc. 600 1 Materials (2.4%) Monsanto Co. 317,900 26,316 Freeport-McMoRan Copper & Gold Inc. 364,173 12,407 PPG Industries Inc. 107,030 11,358 CF Industries Holdings Inc. 46,650 9,038 EI du Pont de Nemours & Co. 173,796 8,789 International Paper Co. 265,200 7,667 Eastman Chemical Co. 73,017 3,678 Sherwin-Williams Co. 25,200 3,335 Newmont Mining Corp. 67,933 3,295 Ball Corp. 74,600 3,062 Sealed Air Corp. 85,400 1,319 FMC Corp. 23,000 1,230 International Flavors & Fragrances Inc. 20,500 1,123 Praxair Inc. 8,540 929 Airgas Inc. 9,900 832 Georgia Gulf Corp. 29,000 744 Titanium Metals Corp. 45,635 516 PH Glatfelter Co. 30,472 499 MeadWestvaco Corp. 16,894 486 Schweitzer-Mauduit International Inc. 6,000 409 * Headwaters Inc. 74,010 381 Bemis Co. Inc. 11,500 360 * Owens-Illinois Inc. 18,300 351 * Mercer International Inc. 50,341 287 * Clearwater Paper Corp. 6,169 210 Hecla Mining Co. 41,590 198 * SunCoke Energy Inc. 11,239 165 Royal Gold Inc. 1,603 126 * Resolute Forest Products 9,500 110 *,^ Rare Element Resources Ltd. 19,200 95 Teck Resources Ltd. Class B 3,000 93 Cliffs Natural Resources Inc. 1,600 79 Myers Industries Inc. 4,552 78 Noranda Aluminum Holding Corp. 8,776 70 Wausau Paper Corp. 4,200 41 * US Silica Holdings Inc. 3,600 40 * General Moly Inc. 8,000 25 * Thompson Creek Metals Co. Inc. 7,200 23 Valspar Corp. 400 21 * GSE Holding Inc. 1,800 19 * Ferro Corp. 2,500 12 * Louisiana-Pacific Corp. 1,100 12 WR Grace & Co. 191 10 Packaging Corp. of America 300 8 Domtar Corp. 100 8 * Tahoe Resources Inc. 400 6 Cabot Corp. 100 4 Boise Inc. 500 3 Telecommunication Services (2.7%) AT&T Inc. 2,057,137 73,358 Verizon Communications Inc. 778,069 34,577 * Crown Castle International Corp. 36,300 2,129 * Sprint Nextel Corp. 321,800 1,049 * MetroPCS Communications Inc. 80,781 489 Frontier Communications Corp. 92,400 354 Windstream Corp. 26,300 254 * Vonage Holdings Corp. 38,781 78 Cellcom Israel Ltd. 6,500 40 USA Mobility Inc. 2,723 35 Utilities (3.4%) Public Service Enterprise Group Inc. 467,797 15,203 American Electric Power Co. Inc. 354,572 14,147 FirstEnergy Corp. 277,044 13,628 DTE Energy Co. 155,880 9,248 PG&E Corp. 182,500 8,262 Pinnacle West Capital Corp. 158,550 8,203 CenterPoint Energy Inc. 337,250 6,971 * AES Corp. 503,387 6,458 Ameren Corp. 168,400 5,648 Exelon Corp. 143,160 5,386 Entergy Corp. 75,199 5,105 Northeast Utilities 130,800 5,076 Southern Co. 98,630 4,567 Dominion Resources Inc. 69,969 3,778 Consolidated Edison Inc. 59,697 3,713 Duke Energy Corp. 151,560 3,495 NextEra Energy Inc. 46,990 3,233 ONEOK Inc. 69,840 2,955 Sempra Energy 35,054 2,415 AGL Resources Inc. 57,133 2,214 Integrys Energy Group Inc. 38,277 2,177 * NRG Energy Inc. 105,400 1,830 Wisconsin Energy Corp. 35,540 1,406 Xcel Energy Inc. 47,010 1,336 NiSource Inc. 48,600 1,203 Pepco Holdings Inc. 46,675 913 UNS Energy Corp. 11,800 453 TECO Energy Inc. 24,000 433 PPL Corp. 14,500 403 WGL Holdings Inc. 7,700 306 IDACORP Inc. 6,488 273 NorthWestern Corp. 6,500 239 CMS Energy Corp. 6,200 146 MGE Energy Inc. 2,450 116 Great Plains Energy Inc. 3,400 73 Chesapeake Utilities Corp. 1,107 48 California Water Service Group 1,000 19 Alliant Energy Corp. 400 18 Vectren Corp. 500 15 Edison International 215 10 ALLETE Inc. 171 7 Atmos Energy Corp. 100 4 Total Common Stocks (Cost $3,637,243) Market Value Coupon Shares ($000) Temporary Cash Investments (2.4%) 1 Money Market Fund (2.2%) 2,3 Vanguard Market Liquidity Fund 0.148% 90,104,274 90,104 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.2%) 4,5 Federal Home Loan Bank Discount Notes 0.130% 7/20/12 100 100 4,5 Federal Home Loan Bank Discount Notes 0.120% 7/27/12 100 100 4,6 Freddie Mac Discount Notes 0.135% 8/6/12 100 100 4,6 Freddie Mac Discount Notes 0.145% 9/17/12 8,000 7,997 United States Treasury Note/Bond 4.250% 9/30/12 100 101 Total Temporary Cash Investments (Cost $98,503) Total Investments (100.3%) (Cost $3,735,746) Other Assets and Liabilities-Net (-0.3%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $1,791,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.8% and 0.5%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $2,019,000 of collateral received for securities on loan. 4 Securities with a value of $8,297,000 have been segregated as initial margin for open futures contracts. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
